COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 New World Car Nissan, Inc., d/b/a World       §              No. 08-20-00147-CV
 Car Hyundai, and New World Car Imports,
 San Antonio, Inc., d/b/a World Car            §                 Appeal from the
 Hyundai,
                                               §                53rd District Court
                      Appellants,
                                               §             of Travis County, Texas
 v.
                                               §            (TC# D-1-GN-20-002662)
 Hyundai Motor America and Texas
 Department of Motor Vehicles,                 §

                       Appellees.              §

                                               §
                                           ORDER

        This matter is before the Court on its own motion to ABATE this appeal for thirty-five

days.

        This appeal was transferred to us on July 21, 2020, from the 3rd Court of Appeals.

Appellant’s brief was filed on November 20, 2020. On November 30, 2020, the administrative

record and supplemental record was filed comprising of four compact discs. The underlying

administrative record and supplemental record total some 170,000 pages of material, all bate

stamped. The appellees filed their briefs in January 2021, while Appellant’s reply brief was

received on March 1, 2021. The citations to the record are only to the bate stamp number.


                                               1
       The parties are ORDERED to reform the record cites of their briefs to conform to the

following format—CD #, PDF page #. The compact disks are required to be cited to as follows:

       CD containing Supplemental Administrative Record = CD 1
       CD containing Volumes 1-6 = CD 2
       CD containing Volumes 7-15 = CD 3
       CD containing Volumes 16-42 = CD 4

       In addition, any references to MP3s/MP4s must be provided to the Court in order to be

considered. Given the voluminous record and the necessity of the Court to diligently parse

through the underlying record, it is imperative the record cites are accurate.

       Therefore, we ORDER this appeal to be abated for THIRTY-FIVE DAYS to provide the

parties with the opportunity to reform the record cites of their briefs and file the reformed briefs

by November 10, 2022. Failure to provide these items to this Court before the abatement period

ends may result in dismissal of this action without further notice to the parties.

       IT IS SO ORDERED this 6th day of October, 2022.


                                               PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                  2